NO. 12-14-00321-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

THE STATE OF TEXAS,                                       §   APPEAL FROM THE
APPELLANT

V.                                                        §   COUNTY COURT

RUSSELL LEON WOOD,
APPELLEE                                                  §   VAN ZANDT COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         The State of Texas has filed a motion to dismiss its appeal in this case. The motion
complies with rule 42.2(a) of the rules of appellate procedure, and no decision has been delivered
in this appeal. Accordingly, we grant the State’s motion to dismiss and dismiss the appeal. See
TEX. R. APP. P. 42.2(a).
Opinion delivered April 8, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            APRIL 8, 2015


                                        NO. 12-14-00321-CR


                                     THE STATE OF TEXAS,
                                           Appellant
                                              V.
                                     RUSSELL LEON WOOD,
                                           Appellee


                                   Appeal from the County Court
                      of Van Zandt County, Texas (Tr.Ct.No. 2013-00396)

                   THIS CAUSE came on to be heard on the motion of the State of Texas to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed,
and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.